DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 8/15/2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 21-29 and 31-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (U.S. Patent Application Publication 2012/0260278).
	Referring to claim 1, Lambert discloses determining, based on content viewership data, a start time of a delivery of a content item and an end time of the delivery of the content item (see Paragraph 0026 for storing times and durations at which a viewing device was used to present the programming of the channels).
	Lambert also discloses determining, based on the start time and the end time, a content viewing session (see Paragraph 0028 for determining channel time blocks or time blocks based on the channel tune data).
	Lambert also discloses determining, based on comparing a viewing characteristic of the content viewing session to a content output threshold, a false positive viewing event, wherein the false positive viewing event is indicative of the content item being output and not viewed during the content viewing session (see Paragraph 0027 for removing false positive events based on either a user likely falling asleep and leaving the set top box device on or tuning to channels to fast, known as “channel surfing”).
	Lambert also discloses removing the false positive event from a viewership statistic (see Paragraph 0027 for removing the false positive event from the channel tune data).

	Referring to claim 2, Lambert also discloses that receiving the content viewership data, wherein the content viewership data comprises data from a data management platform (see Paragraph 0026 for storing the channel tune data at a device log data store 106, which receives the channel tune data from a plurality of users using devices 130).

	Referring to claim 3, Lambert also discloses that determining the content output threshold for an hour of a plurality of hours, wherein the content output threshold comprises a cap threshold that defines a maximum duration of a context viewing session (see Paragraph 0028 for determining a time block of 15 minutes intervals, therefore determining a cap threshold of 15 minutes viewing duration of which to record channel tune data and since each interval is 15 minutes, this represents determining a content output threshold of 4 intervals per hour of the plurality of (24) hours).

	Referring to claim 4, Lambert also discloses determining a percentile cap of the content output based on a time of day (see Paragraph 0027 for determining that a viewer has tuned to a channel for multiple hours into the morning, which represents a time of day and a percentile cap that identifiers that multiple hours of the early morning identifiers that a user has fallen asleep).

	Referring to claim 5, Lambert also discloses determining a time variant cap of the content output threshold based on a time of day (see Paragraph 0027 for determining that a viewer has tuned to a channel for multiple hours into the morning, which represents a time of day and a percentile cap that identifiers that multiple hours of the early morning identifiers that a user has fallen asleep).

	Referring to claim 6, Lambert also discloses determining a set top box classification of the content output threshold based on an expected duration of the content viewing session associated with the content item (see Paragraph 0026 for recording channel tune data as well as device identifiers identifying the viewing devices 130 and also anonymizing the log data to protect individual users, thereby further classifying a viewer’s device into a particular classification).

	Referring to claim 7, Lambert also discloses that the viewing characteristic comprises an hour within a twenty four hour period (see Paragraph 0027 for the viewing characteristics recorded by the client device being multiple hours and Paragraph 0028 for determining channel tune data during 15 minutes intervals, wherein four 15 minutes intervals comprises an hour).

	Referring to claim 8, Lambert also discloses that determining the false positive viewing event comprises iteratively determining a maximum session length parameters of the content output threshold (see Paragraph 0028 for determining channel tune data during 15 minutes intervals, wherein 15 minutes is the maximum determined interval).

	Referring to claim 9, Lambert also discloses that the content output threshold comprises a duration of the content viewing session indicative of a viewer being absent for at least a portion of the content viewing session (see Paragraph 0027 for determining that a viewer has tuned to a channel for multiple hours into the morning, which represents a time of day and a percentile cap that identifiers that multiple hours of the early morning identifiers that a user has fallen asleep).

	Referring to claims 21-29, see the rejection of claims 1-9, respectively.
	Referring to claims 31-39, see the rejection of claims 1-9, respectively.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (U.S. Patent Application Publication 2012/0260278).
Referring to claim 10, Lambert also discloses that the false positive viewing event comprises an indication of the absence of the viewer corresponding to the content viewing device (see Paragraph 0027), and wherein the content viewing device is associated with the delivery of the content item (see Paragraph 0026 for additionally identifying the viewer device identifiers, wherein the viewing devices tunes to the television programs the viewer wishes to view during a particular time interval).  Lambert fails to teach that the false viewing event comprises an indication of a content viewing device being powered on.
The Examiner takes Official Notice that a false positive event (viewing history data) can comprises an indication of when the set top box/television receiver is powered on.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the false positive viewing event, as taught by Lambert, to include an indication or when a viewer’s client device is powered on, as taught by the Examiner’s statement of Official Notice, for the purpose of further defining when a viewing session starts from when the user sits down to watch a television program.

Referring to claims 30 and 40, see the rejection of claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


October 19, 2022